Exhibit 10.1

Exhibit A

VOTING AGREEMENT

          VOTING AGREEMENT, dated as of October 10, 2006 (this “Agreement”),
among SANDY SPRING BANCORP, INC., a Maryland corporation and a registered bank
holding company (“Bancorp”), and each shareholder who is a signatory hereto
(each a “Potomac Shareholder”, and collectively, the “Potomac Shareholders”).

          WHEREAS, concurrently with the execution and delivery of this
Agreement, Bancorp, Sandy Spring Bank, a Maryland bank and trust company and a
wholly owned subsidiary of Bancorp (the “Bank”), and Potomac Bank of Virginia, a
Virginia bank (“Potomac”) are entering into an Agreement and Plan of Merger
dated as of the date hereof (the “Merger Agreement”), which provides, among
other things, that Potomac will merge with and into the Bank (the “Merger”).
Capitalized terms used and not defined herein have the respective meanings
ascribed to them in the Merger Agreement.

          WHEREAS, as of the date hereof, each Potomac Shareholder is the record
and Beneficial Owner of the number of Shares and Potomac Options set forth
opposite such Potomac Shareholder’s name on Schedule I hereto.

          WHEREAS, as an inducement and a condition to entering into the Merger
Agreement, Bancorp has required that the Potomac Shareholders agree, and the
Potomac Shareholders have agreed, to enter into this Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
premises, representations, warranties, covenants and agreements contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

          SECTION 1. Definitions. For purposes of this Agreement:

          (a)     “Beneficially Own” or “Beneficial Ownership” with respect to
any securities shall mean having “beneficial ownership” of such securities (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a Person
shall include securities Beneficially Owned by all other Persons with whom such
Person would constitute a “group” as within the meanings of Section 13(d)(3) of
the Exchange Act.  

          (b)     “Potomac Options” shall mean all outstanding options to
purchase shares of Potomac Common Stock under the Potomac Stock Option Plan or
otherwise.  

          (c)     “Material Adverse Effect” shall mean any change, event,
circumstance, occurrence or effect that (i) either individually or in the
aggregate with all other such changes, effects, events and occurrences is
materially adverse to the Merger and/or the transactions contemplated by this
Agreement and/or the Merger Agreement or (ii) does or is reasonably likely to
adversely effect the ability of any Person to perform its obligations under this
Agreement and/or the Merger Agreement or to consummate the transactions
contemplated hereby or thereby.  

 

 

--------------------------------------------------------------------------------



Back to Contents

          (d)     “Shares” shall mean all of the shares of Potomac Common Stock
Beneficially Owned by a Potomac Shareholder on the date hereof, together with
any additional shares of Potomac Common Stock acquired by a Potomac Shareholder
after the date hereof and prior to the Effective Time (including, without
limitation, shares acquired by way of exercise of Potomac Options or other
rights to purchase shares of Potomac Common Stock or by way of dividend,
distribution, exchange, merger, consolidation, recapitalization, reorganization,
stock split or otherwise). In the event of a stock dividend or distribution, or
any change in the Potomac Common Stock by reason of any stock dividend,
split-up, recapitalization, combination, exchange of shares or the like, the
term “Shares” shall be deemed to refer to and include the Shares as well as all
such stock dividends and distributions and any shares into which or for which
any or all of the Shares may be changed or exchanged. Schedule I hereto sets
forth opposite each Potomac Shareholder’s name the number of Shares and Potomac
Options Beneficially Owned by such Potomac Shareholder.

          SECTION 2. Agreement to Vote Shares. Each Potomac Shareholder hereby
agrees that during the period commencing on the date hereof and continuing until
the termination of this Agreement, at any meeting of the shareholders of
Potomac, however called, or in connection with any written consent of the
shareholders of Potomac, such Potomac Shareholder shall vote (or cause to be
voted) all Shares held of record or Beneficially Owned by such Potomac
Shareholder, whether currently owned or hereafter acquired, (i) in favor of the
Merger, the execution and delivery by Potomac of the Merger Agreement, and the
approval of the terms thereof and each of the other actions contemplated by the
Merger Agreement and this Agreement and any actions required in furtherance
thereof and hereof; (ii) against any action or agreement that would result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of Potomac under the Merger Agreement; and (iii) except as otherwise
agreed to in writing in advance by Bancorp, against the following actions (other
than the Merger and the transactions contemplated by the Merger Agreement): (A)
any extraordinary corporate transaction, such as a merger, consolidation or
other business combination involving Potomac; (B) a sale, lease or transfer of a
material amount of assets of Potomac, or a reorganization, recapitalization,
dissolution or liquidation of Potomac; (C) (1) any change in a majority of the
persons who constitute the board of directors of Potomac; (2) any change in the
present capitalization of Potomac or any amendment of Potomac’s Articles of
Incorporation or Bylaws; (3) any other material change in Potomac’s corporate
structure or business; or (4) any other action which is intended, or could
reasonably be expected, to impede, interfere with, delay or postpone the Merger
or otherwise have a Material Adverse Effect. Each Potomac Shareholder agrees
that it shall not enter into any agreement or understanding with any Person the
effect of which would be inconsistent with or violate any of the provisions and
agreements contained in this Section 2. Each Potomac Shareholder acknowledges
receipt and review of a copy of the Merger Agreement.

 

2

--------------------------------------------------------------------------------



Back to Contents

          SECTION 3. Grant of Proxy. Each Potomac Shareholder hereby grants to
Bancorp a proxy to vote the Shares of such Potomac Shareholder solely as to the
matters set forth in Section 2(i) through (iii). Each Potomac Shareholder
intends such proxy to be irrevocable and coupled with an interest and will take
such further action or execute such other instruments as may be necessary to
effectuate the intent of such proxy. All authority herein conferred or agreed to
be conferred shall survive the death or incapacity of any Potomac Shareholder,
and any obligation of the Potomac Shareholders under this Agreement shall be
binding upon the heirs, personal representatives, successors and assigns of such
Potomac Shareholders.

          SECTION 4. Representations and Warranties; Other Covenants. Each
Potomac Shareholder hereby represents and warrants to Bancorp and Bank as
follows:

          (a)     Ownership of Shares and Potomac Options. Such Potomac
Shareholder is either (i) the record and Beneficial Owner of, or (ii) the
Beneficial Owner but not the record holder of, the number of Shares and Potomac
Options set forth opposite such Potomac Shareholder’s name on Schedule I hereto.
On the date hereof, the Shares and Potomac Options set forth opposite such
Potomac Shareholder’s name on Schedule I hereto constitute all of the Shares and
Potomac Options (or other rights to acquire shares of Potomac Common Stock)
owned of record and/or Beneficially Owned by such Potomac Shareholder. Such
Potomac Shareholder has the requisite voting power and the requisite power and
authority to issue instructions with respect to the matters set forth in
Sections 2 and 3 hereof, the sole power of disposition, the sole power of
conversion, the sole power to demand appraisal rights and the sole power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Shares and Potomac Options set forth opposite such Potomac
Shareholder’s name on Schedule I hereto, with no limitations, qualifications or
restrictions on such rights, subject to applicable securities laws and the terms
of this Agreement.  

          (b)     Power; Binding Agreement. Such Potomac Shareholder has the
legal capacity, power and authority to enter into and perform all of such
Potomac Shareholder’s obligations under this Agreement. This Agreement has been
duly authorized and has been duly and validly executed and delivered by such
Potomac Shareholder and constitutes a valid and binding agreement of such
Potomac Shareholder, enforceable against such Potomac Shareholder in accordance
with its terms. There is no beneficiary or holder of a voting trust certificate
or other interest of any trust of which such Potomac Shareholder is trustee
whose consent is required for the execution and delivery of this Agreement or
the consummation by such Potomac Shareholder of the transactions contemplated
hereby.  

          (c)     No Conflicts. That (i) no filing with, and no permit,
authorization, consent or approval of, any third party (including, without
limitation, any Governmental Authority) is necessary for the execution of this
Agreement by such Potomac Shareholder and the consummation by such Potomac
Shareholder of the transactions contemplated hereby and (ii) none of the
execution and delivery of this Agreement by such Potomac Shareholder, the
consummation by such Potomac Shareholder of the transactions contemplated hereby
or compliance by such Potomac Shareholder with any of the provisions hereof
shall (A) conflict with or result in any breach of any applicable organizational
documents applicable to such Potomac Shareholder, (B) result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any third party right of termination, cancellation,
material modification or acceleration) under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement or other instrument or
obligation of any kind to which such Potomac Shareholder is a party or by which
such Potomac Shareholder or any of such Potomac Shareholder’s properties or
assets may be bound, or (C) violate any order, writ, injunction, decree,
judgment, order, statute, rule or regulation applicable to such Potomac
Shareholder or any of such Potomac Shareholder’s properties or assets.  

 

3

--------------------------------------------------------------------------------



Back to Contents

          (d)     No Encumbrances. Such Potomac Shareholder’s Shares and Potomac
Options (and the certificates representing such Shares and Potomac Options) are
now, and at all times during the term hereof will be, held by such Potomac
Shareholder, or by a nominee or custodian for the benefit of such Potomac
Shareholder, free and clear of all liens, encumbrances, proxies, voting trusts
or agreements, understandings or arrangements whatsoever, except for any such
liens, encumbrances, proxies, agreements, understandings or arrangements arising
hereunder. Such Potomac Shareholder hereby represents that any proxies or powers
of attorney heretofore given in respect of such Potomac Shareholder’s Shares are
not irrevocable, and that any such proxies or powers of attorney have been
revoked.  

          (e)     No Litigation. There is no private or governmental action,
suit, proceeding, claim, arbitration or investigation pending or, to the
knowledge of such Potomac Shareholder, threatened before any agency,
administration, court or tribunal, foreign or domestic, against such Potomac
Shareholder or any of such Potomac Shareholder’s properties or assets that,
individually or in the aggregate, could be expected to delay or impair such
Potomac Shareholder’s ability to consummate the transactions contemplated by
this Agreement. There is no judgment, decree or order against such Potomac
Shareholder that, individually or in the aggregate, could reasonably be expected
to prevent, enjoin, alter or delay any of the transactions contemplated by this
Agreement or that, individually or in the aggregate, could reasonably be
expected to have an adverse effect on such Potomac Shareholder’s ability to
consummate the transactions contemplated by this Agreement.  

          (f)     No Finder’s Fees. No broker, investment banker, financial
adviser or other person is entitled to any broker’s, finder’s, financial
adviser’s or other similar fee or commission in connection with the transactions
contemplated hereby or by the Merger Agreement based upon arrangements made by
or on behalf of such Potomac Shareholder except as set forth in the Merger
Agreement.  

          (g)     Reliance by Bancorp and Bank. Such Potomac Shareholder
understands and acknowledges that Bancorp and Bank are entering into the Merger
Agreement in reliance upon such Potomac Shareholder’s execution and delivery of
this Agreement.

          SECTION 5. Stop Transfer; Other Covenants.

          (a)     Restriction on Transfer, Proxies and Non-Interference. Except
as applicable in connection with the transactions contemplated by Sections 2 and
3 hereof, each Potomac Shareholder agrees with, and covenants to, Bancorp and
Bank that he, she or it shall not, directly or indirectly: (i) offer for sale,
sell, transfer, tender, pledge, encumber, assign or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to or consent to the offer for sale, sale, transfer, tender, pledge,
lien, encumbrance, assignment or other disposition of, any or all of such
Potomac Shareholder’s Shares or Potomac Options or any interest therein; (ii)
grant any proxies or powers of attorney, deposit any Shares into a voting trust
or enter into a voting agreement with respect to any Shares; or (iii) take any
action that could make any representation or warranty of such Potomac
Shareholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Potomac Shareholder from performing such Potomac
Shareholder’s obligations under this Agreement.      

 

4

--------------------------------------------------------------------------------



Back to Contents

          (b)     Stop Transfer. Each Potomac Shareholder agrees with, and
covenants to, Bancorp and Bank that such Potomac Shareholder shall not request
that Potomac register the transfer (book-entry or otherwise) of any certificate
or uncertificated interest representing any of such Potomac Shareholder’s
Shares, unless such transfer is made in compliance with this Agreement.  

          (c)     No Solicitation. Subject to Section 7, each Potomac
Shareholder agrees with, and covenants to, Bancorp and Bank that he, she or it
shall not, in his, her or its capacity as Potomac Shareholder or otherwise,
directly or indirectly, solicit (including by way of furnishing information),
initiate, encourage, or respond to any inquiries or proposals by, or enter into
any discussions or negotiations with, any Person (other than Bancorp or any
affiliate of Bancorp) relating to any Takeover Proposal. If any Potomac
Shareholder receives any such inquiry or proposal, then such Potomac Shareholder
shall promptly inform Bancorp of the terms and conditions, if any, of such
inquiry or proposal and the identity of the person making such inquiry or
proposal. Each Potomac Shareholder will immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any parties
conducted heretofore with respect to any of the foregoing.  

          (d)     Waiver of Appraisal Rights. Each Potomac Shareholder hereby
waives any rights of appraisal or rights to dissent from the Merger that such
Potomac Shareholder may have.  

          (e)     Further Assurances. From time to time, at Bancorp’s request
and without further consideration, each Potomac Shareholder shall execute and
deliver such additional documents and take all such further lawful action as may
be necessary or desirable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement
and/or the Merger Agreement.

          SECTION 6. Termination. Except as otherwise provided herein, this
Agreement shall terminate upon the earlier of (i) the Effective Time or (ii) the
termination of the Merger Agreement in accordance with its terms.

          SECTION 7. Potomac Shareholder Capacity; No Limitations on Actions of
Potomac Shareholder as Director or Member of Advisory Board. No Person executing
this Agreement who is or becomes during the term hereof a director of Potomac
(or a member of the Advisory Board of Potomac’s Board of Directors) makes any
agreement or understanding herein in his or her capacity as such director or
member. Each Potomac Shareholder signs solely in his or her capacity as the
record and Beneficial Owner of, or the trustee of a trust whose beneficiaries
are the Beneficial Owners of, such Potomac Shareholder’s Shares and Potomac
Options. Accordingly, nothing in this Agreement is intended or shall be
construed to require such Potomac Shareholder, in such Potomac Shareholder’s
capacity as a director of Potomac or as a member of the Advisory Board of
Potomac’s Board of Directors, to fail to act in accordance with the Potomac
Shareholder’s fiduciary duties in his or her capacity as such director or
member.

 

5

--------------------------------------------------------------------------------



Back to Contents

          SECTION 8. Miscellaneous.

          (a)     Entire Agreement. This Agreement and the documents and
instruments and other agreements among the parties hereto as contemplated by or
referred to herein, including without limitation the Merger Agreement with all
Exhibits and Schedules thereto and all ancillary agreements contemplated
thereby, (i) constitute the entire agreement among the parties with respect to
the subject matter hereof and supersede all other prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and (ii) are not intended to confer upon any other Person
any rights or remedies hereunder.  

          (b)     Certain Events. Notwithstanding any transfer of Shares or
Potomac Options, each Potomac Shareholder shall remain liable for the
performance of all obligations of such Potomac Shareholder under this Agreement.
 

          (c)     Assignment. No Potomac Shareholder may assign this Agreement
or any of its rights, interests, or obligations hereunder without the prior
written consent of Bancorp. Bancorp may not assign this Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
each Potomac Shareholder; provided, however, that Bancorp may assign, in its
sole discretion and without the prior written consent of any Potomac
Shareholder, its rights and obligations hereunder to any direct or indirect
wholly owned Subsidiary of Bancorp or to any lender of Bancorp and/or Bank.
Subject to the preceding sentences, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Any purported assignment in violation of this Section
shall be void.  

          (d)     Amendment. Subject to applicable law, this Agreement may be
amended by the parties hereto at any time by execution of an instrument in
writing signed on behalf of each of the Potomac Shareholders and Bancorp.
Notwithstanding the foregoing, Schedule I hereto may be supplemented by Bancorp
by adding the name of, and other relevant information concerning, any Potomac
Shareholder of Potomac who agrees to be bound by the terms of this Agreement
without the agreement of any other party hereto, and thereafter such added
Potomac Shareholder shall be treated as a “Potomac Shareholder” for all purposes
of this Agreement.  

          (e)     Waiver. At any time prior to the Effective Time, Bancorp may,
to the extent legally allowed, (i) extend the time for the performance of any of
the obligations or other acts of the Potomac Shareholders, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
agreements or conditions contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of Bancorp.
Mere inaction or failure to exercise any right, remedy or option under this
Agreement, or delay in exercising the same, will not operate as, nor shall be
construed as, a waiver, and each such right shall be deemed an ongoing right and
may be asserted at any time and from time to time.  

 

6

--------------------------------------------------------------------------------



Back to Contents

          (f)     Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given upon delivery either personally or by
commercial delivery service, or sent via facsimile (receipt confirmed) to the
parties at the following addresses or facsimile numbers (or at such other
address or facsimile numbers for a party as shall be specified by like notice):

          If to a Potomac Shareholder: At the applicable address set forth on
Schedule I hereto.

          If to Bancorp or Bank, to:

  Sandy Spring Bancorp, Inc.   17801 Georgia Avenue   Olney, Maryland 20832  
Attn: Ronal E. Kuykendall   General Counsel & Secretary       with a copy to:  
    Dickstein Shapiro LLP   1825 Eye Street N.W.   Washington, DC 2006  
Attention: Daniel L. Morgan, Esq.

            (g)     Severability. In the event that any provision of this
Agreement or the application thereof becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remaining parts
thereof shall nevertheless continue to be valid and enforceable as though the
invalid portions were not a part hereof.  

          (h)     Other Remedies; Specific Performance. Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of one
remedy will not preclude the exercise of any other remedy. Each of the Potomac
Shareholders recognizes and acknowledges that the Shares are unique and that a
breach by such Potomac Shareholder of any covenants or agreements contained in
this Agreement will cause Bancorp to sustain irreparable harm of a nature which
would be difficult, if not impossible, to ascertain and for which Bancorp would
not have an adequate remedy at law for money damages. Therefore, each of the
Potomac Shareholders agrees that in the event of any such breach Bancorp shall
be entitled to the remedy of specific performance of such covenants and
agreements and to injunctive and other equitable relief, without any necessity
of proving damages or any requirement for the posting of a bond or other
security, enjoining any such breach and enforcing specifically the terms and
provisions hereof, in addition to any other remedy to which it may be entitled,
at law or in equity.  

 

7

--------------------------------------------------------------------------------



Back to Contents

          (i)     No Third Party Beneficiaries. This Agreement is not intended
to be for the benefit of, and shall not be enforceable by, any Person or entity
who or which is not a party hereto, nor shall it confer upon any other Person
any rights or remedies hereunder.      

          (j)     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND.  

          (k)     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF EACH PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.  

          (l)     Descriptive Headings. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.  

          (m)     Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.  

          (n)     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall be effective when one or more counterparts have been signed by each of the
parties and delivered to the other party, it being understood that all parties
need not sign the same counterpart.

[Remainder of Page Intentionally Blank, Signature Page Follows]

8

--------------------------------------------------------------------------------



Back to Contents

     IN WITNESS WHEREOF, each of the parties hereto has caused this Voting
Agreement to be executed as of the date first written above in their individual
capacity or by their respective officers thereunto duly authorized, as
applicable.

    BANCORP:             SANDY SPRING BANCORP, INC.            By:  /s/ Hunter
R. Hollar    

--------------------------------------------------------------------------------

    Name: Hunter R. Hollar     Title: President and Chief Executive Officer

POTOMAC SHAREHOLDERS:

/s/ Thomas E. Burdette /s/ John G. Colby

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Thomas E. Burdette John G. Colby     /s/ Stephen M. Cumbie /s/ Thomas F. Dungan
III

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Stephen M. Cumbie Thomas F. Dungan III     /s/ Patricia A. Ferrick /s/ Marshall
H. Groom

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Patricia A. Ferrick Marshall H. Groom     /s/ William A. Hamp III /s/ Stephanie
H. Ogle

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

William A. Hamp III Stephanie H. Ogle     /s/ Gerald D. Pelano /s/ William F.
Roeder, Jr.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Gerald D. Pelano William F. Roeder, Jr.     /s/ Daniel D. Rooney /s/ Richard C.
Stonbraker

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Daniel D. Rooney Richard C. Stonbraker     /s/ Craig S. Underhill /s/ G.
Lawrence Warren

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Craig S. Underhill G. Lawrence Warren

 

--------------------------------------------------------------------------------